Citation Nr: 0410511	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-11 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss 
disorder.

2.  Entitlement to an increased rating for residuals of a gunshot 
wound (GSW) to the left thigh with damage to underlying muscles, 
currently rated as 20 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from April 1942 to 
December 1945, and from September 1950 to June 1952.  He also had 
service in the Rhode Island National Guard.

This matter is before the Board of Veterans' Appeals (hereinafter 
the Board) based on appeal from a December 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), in 
St. Petersburg, Florida.  

The veteran's motion to advance his case on the docket was granted 
under the provisions of 38 U.S.C.A. § 7107 and 38 C.F.R. § 20. 
900(c) in April 2004.


REMAND

The service medical records reflect that the veteran was seen in 
February 1944 for complaints of pain in the left ear and that he 
reported that he had had an abscess in the left ear at the age of 
5 years.  Otitis externa was diagnosed.

The veteran has reported that he underwent surgery on his left ear 
in 1959 and medical records dated in September 1992 indicate that 
the surgery consisted of a stapedectomy.  The veteran's wife, in a 
statement dated in April 2003, reported that the veteran's hearing 
had become so impaired in both ears by the time he was 22 years 
old (1946) that he started obtaining treatment at a VA medical 
facility in Road Island and that by the time he was 35 years old 
(1959) he was completely deaf in the left ear and shortly after 
lost all of his hearing in the right ear.  It does not appear that 
any attempt has been made to obtain VA treatment records for the 
veteran from the 1940's and 1950's, or the records of the 1959 
surgery.

The record shows that the veteran received a GSW to his left thigh 
in an accident when another soldier's weapon accidentally 
discharged while they were riding in a Jeep.  The veteran's GSW 
residuals are evaluated as moderately severe under the criteria 
for injury to Muscle Group (MG) XV, 38 C.F.R. § 4.73, Diagnostic 
Code 5315.  This diagnostic code pertains to injury to muscles 
that function to provide adduction of hip, flexion of the hip, and 
flexion of knee.  These muscles consist of the adductor longus, 
adductor brevis, adductor magnus, and gracilis. 

The veteran was afforded VA examinations in October and November 
2001.  However, the scarring associated with the veteran's left 
thigh gunshot wound was not described in detail.  The examiners 
noted that the veteran's injury involved significant tissue defect 
and destruction and loss of a portion of the medial bundle of the 
left quadriceps femoris.  The injury clearly involved nerves, 
blood vessels, and muscles.  However, the examiners did not 
clearly identify the extent of this disorder or the muscle group 
or groups involved.  The muscle examiner only indicated in his 
diagnosis that he did "not feel that there has been any major 
change in the function of the extremity."  

In light of the veteran's contentions, the apparent inadequacy of 
the October and November 2001 examinations for rating purposes, 
and VA's duty to assist a veteran in obtaining evidence necessary 
to substantiate his claim, it is the Board's judgment that the 
veteran should be afforded another VA examination to determine the 
current nature and severity of all disability from his service-
connected GSW, left thigh.  See 38 U.S.C.A. § 5103A(c) (West 
2002).  

Also in regard to VA's duty to assist a veteran, see 38 U.S.C.A. § 
5103A(b) (West 2002), the Board notes that prior to the new 
examination, any additional pertinent treatment records should be 
obtained.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the following 
action:

1.  The RO should request the veteran to identify the medical 
facility at which he underwent surgery on his left ear in 1959, as 
well as the VA medical facility or facilities from which he 
received treatment during the 1940's and thereafter in Rhode 
Island.  The veteran should also be requested to identify all 
health care providers who have treated him for hearing loss and/or 
his service-connected left lower extremity disability.  After 
receiving this information and any necessary releases, the RO 
should contact the named medical providers and obtain copies of 
the related medical records.

2.  Thereafter, the veteran should be afforded an examination by 
an appropriate specialist or specialists to determine the current 
nature and severity of the veteran's service-connected residuals 
of a GSW to his left thigh.  The claims folder should be made 
available to the examiner(s) in conjunction with the examination.  
All indicated testing should be performed, including range of 
motion studies.  The examiner(s) should identify all muscle groups 
affected by the GSW and state the degree of damage caused by the 
GSW.  In regard to residual scar(s), the examiner should describe 
each scar and indicate whether the scar is tender and painful.  
All clinical findings should be reported in detail and should 
include a discussion of any painful motion, instability, and 
degree of residual weakness and how such impact on the function of 
the affected body part (i.e., the left hip, knee, and lower 
extremity).  The examiner(s) should indicate whether the injury to 
MG XV is best described as moderate, moderately severe, or severe.

3.  After completion of the foregoing, the RO should readjudicate 
the veteran's claims based on all of the evidence of record.  Such 
readjudication should include consideration of a separate rating 
for residual scarring related to the GSW.  If the decision remains 
adverse to the veteran, the RO should provide him and his 
representative with a Supplemental Statement of the Case and the 
opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                     
______________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).

